          Case 1:11-cr-00362-BAH Document 50 Filed 08/31/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                         v.                            Criminal Action No. 11-362 (BAH)

 HUGH M. DENNIS,                                       Chief Judge Beryl A. Howell
                         Defendant

                                 MEMORANDUM AND ORDER

       After pleading guilty to two counts of a federal indictment, defendant Hugh Dennis was

sentenced to 152 months’ imprisonment, which sentence he is currently serving in Butner, North

Carolina. Pending before the Court is Dennis’s pro se letter, dated July 20, 2020, which was

incorrectly docketed by the Court as a motion for sentence reduction pursuant to the First Step

Act of 2018. Since defendant contests the Bureau of Prisons’ (“BOP”) determination of his

release date, his request for recalculation of his release date is, in fact, properly construed as a

habeas petition under 28 U.S.C. § 2241. As such, this Court lacks jurisdiction over the petition

because defendant is not presently incarcerated within this district. Consequently, Dennis’s

petition for a writ of habeas corpus is transferred to the United States District Court for the

Eastern District of North Carolina (“E.D.N.C.”), which has jurisdiction over his petition.

I.     BACKGROUND

       In June 2012, Dennis pled guilty to one count of Unlawful Possession with Intent to

Distribute 28 Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B)(iii), and one count of Using, Carrying, and Possessing a Firearm During a Drug

Trafficking Offense, in violation of 18 U.S.C. § 924(c)(1). Plea Agreement as to Hugh Dennis at

1, ECF No. 30. In October 2012, he was sentenced to 152 months’ imprisonment. J. at 3, ECF

No. 41. His sentence was subsequently reduced to 137 months in response to Dennis’s


                                                   1
          Case 1:11-cr-00362-BAH Document 50 Filed 08/31/20 Page 2 of 4




unopposed motion for a reduction in sentence, based on the United States Sentencing

Commission’s lowering of the base offense level for nearly all drug offenses, including his

Unlawful Possession with Intent to Distribute conviction. See Def.’s Mot. Reduce Sentence at

1–2, ECF No. 43; Order (Sept. 28, 2012), ECF No. 45.

       In July 2020, Dennis filed his pending pro se petition, ECF No. 47 (“Def.’s Pet.”). He

claims that although his sentence was reduced by 15 months in 2012, in fact his release date has

been moved forward by only 13 months. See id. at 1. He also claims that he has not received all

the good-time credit to which he is entitled under the First Step Act of 2018. See id.

Consequently, Dennis seeks to have his release date moved forward to January or February 2021

in order to rectify these errors in the calculation of his release date. See id. In response, the

government correctly urges that Dennis’s letter be construed as a habeas petition and transferred

to the district court with jurisdiction over his petition. See Gov’t’s Resp. Order to Show Cause at

1, ECF No. 49.

II.    ANALYSIS

       BOP is responsible for administering a federal inmate’s sentence, including calculating

its length and determining the date on which he will be released from confinement. See 18

U.S.C. § 3621(a) (“A person who has been sentenced to a term of imprisonment . . . shall be

committed to the custody of the Bureau of Prisons until the expiration of the term

imposed . . . .”); see also United States v. Wilson, 503 U.S. 329, 335 (1992) (“After a district

court sentences a federal offender, the Attorney General, through the BOP, has the responsibility

for administering the sentence.”). “A petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 is the proper vehicle for challenges to the execution of a defendant’s sentence, the

administration of his sentence, or the length of his confinement.” United States v. Queen, No.

18-cr-58 (EGS), 2020 WL 2748495, at *5 (D.D.C. May 27, 2020); see also Wilkinson v. Dotson,
                                                  2
           Case 1:11-cr-00362-BAH Document 50 Filed 08/31/20 Page 3 of 4




544 U.S. 74, 79 (2005) (“[T]he writ[ of habeas corpus]’s history makes clear that it traditionally

‘has been accepted as the specific instrument to obtain release from [unlawful] confinement.’”

(third alteration in original) (quoting Preiser v. Rodriguez, 411 U.S. 475, 486 (1973))).

        The gravamen of Dennis’s letter is that BOP has miscalculated the length of his

confinement. Indeed, he describes his motion as addressed to “what [he] believe[]s is a . . .

[mis]calculation of [his] time.” Def.’s Pet. at 1. By his own calculation, he believes he should

be released in January or February 2021, see id, whereas BOP has determined that his projected

release date is April 25, 2021, see id., Ex. 3, Individualized Reentry Plan (“Reentry Plan”) at 1,

ECF. No. 47. This letter challenges the duration of his sentence and, as such, is properly

construed as a habeas petition pursuant to 28 U.S.C. § 2241.

        “A federal court can only issue a writ of habeas corpus if (1) the petitioner is physically

confined within the court’s territorial jurisdiction, and (2) the court has personal jurisdiction over

the petitioner’s immediate custodian.” Jeong San Han v. Lynch, 223 F.Supp.3d 95, 109 (D.D.C.

2016). Thus, “in habeas cases involving ‘present physical confinement, jurisdiction lies in only

one district: the district of confinement.’” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239

(D.C. Cir. 2004) (quoting Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004)). Dennis is incarcerated

in Butner, North Carolina, see Reentry Plan at 1, located in the geographic jurisdiction of the

E.D.N.C. This Court therefore lacks jurisdiction over his habeas petition; instead, jurisdiction

lies in the E.D.N.C. The government asks that the pending petition be transferred to the

E.D.N.C. pursuant to 28 U.S.C. § 1631. That statute dictates that “[w]henever a civil action is

filed in a court . . . and that court finds that there is a want of jurisdiction, the court shall, if it is

in the interest of justice, transfer such action or appeal to any other such court . . . in which the

action or appeal could have been brought at the time it was filed or noticed . . . .” 28 U.S.C. §



                                                      3
          Case 1:11-cr-00362-BAH Document 50 Filed 08/31/20 Page 4 of 4




1631. Here, a pro se petitioner has filed a motion in the wrong court. He should be afforded the

opportunity to have the motion considered in the proper court. Transfer, as the government

concedes, is therefore appropriate.

III.   CONCLUSION

       For the foregoing reasons, it is hereby

       ORDERED that the Motion for Sentence Reduction Under First Step Act of 2018, ECF

No. 47, which is in fact a petition for a writ of habeas corpus, is TRANSFERRED, pursuant to

28 U.S.C. § 1631, to the U.S. District Court for the Eastern District of North Carolina.

       SO ORDERED.

       Date: August 31, 2020



                                                     _______________________
                                                     BERYL A. HOWELL
                                                     Chief Judge




                                                 4
